Title: From Alexander Hamilton to Moses Hook, 13 May 1800
From: Hamilton, Alexander
To: Hook, Moses


          
            Sir,
            NY. May 13th. 1800
          
          I have received your letter of the ninth instant with it’s enclosure—The Account has been sent to Mr. Miller the AQM General, with such remarks as appeared to be proper—It has appeared to me I have supposed that an Officer, upon receiving his appointment, bears the expense of repairing to his station. Afterwards, if he is detached on service, travelling expenses are allowed him—I have observed this to Mr. Miller, but have, at the same time, expressed it as my wish that a different rule, if it has prevailed generally, should be followed in the present case.
          After you shall have performed your journey to Norfolk you will be allowed and receive receive the allowance prescribed by the General regulations.
          I have heretofore requested the PM General to make you an advance of two months pay which I hope will free you from your embarrassments—
           Lt. Hooke
        